 1
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                        SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     DOUGLAS TUCKER and HOLLY                    Case No.: 3:19-cv-2006-JAH-AHG
11
     HOLMES,
12                                               PROTECTIVE ORDER
                                   Plaintiffs,
13
     v.
14                                               [ECF No. 13]
     EXPERIAN INFORMATION
15   SOLUTIONS, INC. and INNOVIS
16   DATA SOLUTIONS, INC.,
                                 Defendants.
17
18
19         This matter comes before the Court on the parties’ Joint Motion for Protective
20   Order. ECF No. 13. The Court GRANTS the Motion and accordingly enters the
21   following stipulated Protective Order:
22
23
24
25
26
27
28

                                                                      3:19-cv-02006-JAH-AHG
 1            IT IS HEREBY STIPULATED by and between Plaintiffs Douglas Tucker
 2   and Holly Holmes and Defendant Experian Information Solutions, Inc.
 3   (“Experian”) through their respective attorneys of record, as follows:
 4            Documents and information have been and may be sought, produced or
 5   exhibited by and among the parties to this action relating to trade secrets,
 6   confidential research, development, technology or other proprietary information
 7   belonging to the defendants, and/or personal income, credit and other confidential
 8   information of Plaintiff. Therefore, an Order of this Court protecting such
 9   confidential information shall be and hereby is made by this Court on the following
10   terms:
11            1.   This Order shall govern the use, handling and disclosure of all
12   documents, testimony or information produced or given in this action which are
13   designated to be subject to this Order in accordance with the terms hereof.
14            2.   Any party or non-party producing or filing documents or other
15   materials in this action may designate such materials and the information contained
16   therein subject to this Order by typing or stamping on the front of the document, or
17   on the portion(s) of the document for which confidential treatment is designated,
18   “Confidential.”
19            3.   No document shall be filed under seal unless counsel secures a court
20   order allowing the filing of a document, or portion thereof, under seal. An
21   application to file a document under seal shall be served on opposing counsel, and
22   on the person or entity that has custody and control of the document, if different
23   from opposing counsel. If opposing counsel, or the person or entity who has
24   custody and control of the document, wishes to oppose the application, they must
25   contact the chambers of the judge who will rule on the application to notify the
26   Court that an opposition to the application will be filed.
27            4.   To the extent any motions, briefs, pleadings, deposition transcripts, or
28   other papers to be filed with the Court incorporate documents or information

                                               -2-                     3:19-cv-02006-JAH-AHG
 1   subject to this Order, the party filing such papers shall designate such materials, or
 2   portions thereof, as “Confidential,” and shall file them with the clerk under seal;
 3   provided, however, that a copy of such filing having the confidential information
 4   deleted therefrom may be made part of the public record. Any party filing any
 5   document under seal must comply with the requirements of Civil Local Rule 79.2.
 6   Any party may designate deposition testimony as CONFIDENTIAL on the record
 7   during the deposition, or within 30 days after receiving a deposition transcript.
 8         5.     All documents, transcripts, or other materials subject to this Order, and
 9   all information derived therefrom (including, but not limited to, all testimony given
10   in a deposition, declaration or otherwise, that refers, reflects or otherwise discusses
11   any information designated “Confidential” hereunder), shall not be used, directly or
12   indirectly, by any person, including the other Defendants, for any business,
13   commercial or competitive purposes or for any purpose whatsoever other than
14   solely for the preparation and trial of this action in accordance with the provisions
15   of this Order.
16         6.     Except with the prior written consent of the individual or entity
17   designating a document or portions of a document as “Confidential,” or pursuant to
18   prior Order after notice, any document, transcript or pleading given “Confidential”
19   treatment under this Order, and any information contained in, or derived from any
20   such materials (including but not limited to, all deposition testimony that refers to,
21   reflects or otherwise discusses any information designated “Confidential”
22   hereunder) may not be disclosed other than in accordance with this Order and may
23   not be disclosed to any person other than: (a) the jury, Court and its officers; (b)
24   parties to this litigation; (c) counsel for the parties, whether retained outside counsel
25   or in-house counsel and employees of counsel assigned to assist such counsel in the
26   preparation of this litigation, as well as court reporters or attorney service vendors
27   as needed for the preparation and trial of this action; (d) fact witnesses subject to a
28   proffer to the Court or a stipulation of the parties that such witnesses need to know

                                               -3-                      3:19-cv-02006-JAH-AHG
 1   such information; and (e) present or former employees of the Producing Party in
 2   connection with their depositions in this action (provided that no former employees
 3   shall be shown documents prepared after the date of his or her departure).
 4          7.        No document shall be filed under seal unless counsel secures a court
 5   order allowing the filing of a document, or portion thereof, under seal. An
 6   application to file a document under seal shall be served on opposing counsel, and
 7   on the person or entity that has custody and control of the document, if different
 8   from opposing counsel. If opposing counsel, or the person or entity who has
 9   custody and control of the document, wishes to oppose the application, he/she must
10   contact the chambers of the judge who will rule on the application to notify the
11   Court that an opposition to the application will be filed.
12          8.        All persons receiving any or all documents produced pursuant to this
13   Order shall be advised of their confidential nature. All persons to whom
14   confidential information and/or documents are disclosed are hereby enjoined from
15   disclosing same to any person except as provided herein, and are further enjoined
16   from using same except in the preparation for and trial of the above-captioned
17   action between the named parties thereto. No person receiving or reviewing such
18   confidential documents, information or transcript shall disseminate or disclose them
19   to any person other than those described above in Paragraph 5 and for the purposes
20   specified, and in no event shall such person make any other use of such document
21   or transcript.
22          9.        Nothing in this Order shall prevent a party from using at trial any
23   information or materials designated “Confidential.”
24          10.       This Order has been agreed to by the parties to facilitate discovery and
25   the production of relevant evidence in this action. Neither the entry of this Order,
26   nor the designation of any information, document, or the like as “Confidential,” nor
27   the failure to make such designation, shall constitute evidence with respect to any
28   issue in this action.

                                                  -4-                     3:19-cv-02006-JAH-AHG
 1         11.    Within sixty (60) days after the final termination of this litigation, all
 2   documents, transcripts, or other materials afforded confidential treatment pursuant
 3   to this Order, including any extracts, summaries or compilations taken therefrom,
 4   but excluding any materials which in the good faith judgment of counsel are work
 5   product materials, shall be returned to the Producing Party.
 6         12.    In the event that any party to this litigation disagrees at any point in
 7   these proceedings with any designation made under this Protective Order, the
 8   parties shall first try to resolve such dispute in good faith on an informal basis in
 9   accordance with Civil Local Rule 26.1 and 83.4. If the dispute cannot be resolved,
10   the party objecting to the designation may seek appropriate relief from this Court by
11   complying with Chambers Rules governing discovery disputes. During the
12   pendency of any challenge to the designation of a document or information, the
13   designated document or information shall continue to be treated as “Confidential”
14   subject to the provisions of this Protective Order.
15         13.    Nothing herein shall affect or restrict the rights of any party with
16   respect to its own documents or to the information obtained or developed
17   independently of documents, transcripts and materials afforded confidential
18   treatment pursuant to this Order.
19         14.    The Court retains the right to allow disclosure of any subject covered
20   by this stipulation.
21         15.    The Court may modify the protective order sua sponte in the interests
22   of justice or for public policy reasons.
23         IT IS SO ORDERED.
24   Dated: February 5, 2020
25
26
27
28

                                                -5-                     3:19-cv-02006-JAH-AHG
 1                                       EXHIBIT A
 2                         DECLARATION OF COMPLIANCE
 3         I, _____________________________________, declare as follows:
 4         1.     My address is
 5   ________________________________________________.
 6         2.     My present employer is
 7   ________________________________________.
 8         3.     My present occupation or job description is
 9   _________________________.
10         4      I have received a copy of the Stipulated Protective Order entered in
11   this action on _______________, 20___.
12         5.     I have carefully read and understand the provisions of this Stipulated
13   Protective Order.
14         6.     I will comply with all provisions of this Stipulated Protective Order.
15         7.     I will hold in confidence, and will not disclose to anyone not qualified
16   under the Stipulated Protective Order, any information, documents or other
17   materials produced subject to this Stipulated Protective Order.
18         8.     I will use such information, documents or other materials produced
19   subject to this Stipulated Protective Order only for purposes of this present action.
20         9.     Upon termination of this action, or upon request, I will return and
21   deliver all information, documents or other materials produced subject to this
22   Stipulated Protective Order, and all documents or things which I have prepared
23   relating to the information, documents or other materials that are subject to the
24   Stipulated Protective Order, to my counsel in this action, or to counsel for the party
25   by whom I am employed or retained or from whom I received the documents.
26         10.    I hereby submit to the jurisdiction of this Court for the purposes of
27   enforcing the Stipulated Protective Order in this action.
28

                                              -6-                      3:19-cv-02006-JAH-AHG
 1         I declare under penalty of perjury under the laws of the United States that the
 2   following is true and correct.
 3         Executed this ____ day of _____________, 2020 at __________________.
 4
 5                                                 _______________________________
                                                   QUALIFIED PERSON
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -7-                     3:19-cv-02006-JAH-AHG
